Circuit Court for Montgomery County
Case No. 482879-V


                                                                                        IN THE COURT OF APPEALS

                                                                                              OF MARYLAND

                                                                                          Misc. Docket AG No. 22
                                                                                          September Term, 2020


                                                                                   ATTORNEY GRIEVANCE COMMISSION
                                                                                            OF MARYLAND

                                                                                                        v.

                                                                                         ALISHA ANN PORTILLO


                                                                                      Barbera, C. J.,
                                                                                      McDonald
                                                                                      Watts
                                                                                      Hotten
                                                                                      Getty
                                                                                      Booth
                                                                                      Biran

                                                                                                             JJ.

                                                                                           PER CURIAM ORDER



                                                                                            Filed: March 26, 2021




 Pursuant to Maryland Uniform Electronic Legal
Materials Act
(§§ 10-1601 et seq. of the State Government Article) this document is authentic.



                      2021-03-26 11:40-04:00




Suzanne C. Johnson, Clerk
ATTORNEY GRIEVANCE                                *      IN THE
COMMISSION OF MARYLAND
                                                  *      COURT OF APPEALS

v.                                                *      OF MARYLAND

                                                  *      Misc. Docket AG No. 22

ALISHA ANN PORTILLO                               *      September Term, 2020


                                   PER CURIAM ORDER

       For reasons to be stated in an opinion later to be filed, it is this 26th day of March

2021

       ORDERED, by the Court of Appeals of Maryland, that the Respondent, Alisha

Ann Portillo be, and she is hereby, disbarred, effective immediately, from the further

practice of law in the State of Maryland; and it is further


       ORDERED that the Clerk of this Court shall strike the name of Alisha Ann

Portillo from the register of attorneys, and pursuant to Maryland Rule 19-761, shall

certify that fact to the Trustees of the Client Protection Fund and the clerks of all judicial

tribunals in the State; and it is further


       ORDERED that Respondent shall pay all costs as taxed by the Clerk of this

Court, including the costs of all transcripts, pursuant to Maryland Rule 19-709, for which

sum judgment is entered in favor of the Attorney Grievance Commission of Maryland

against Alisha Ann Portillo.


                                                  /s/ Mary Ellen Barbera
                                                        Chief Judge